Title: To Thomas Jefferson from Samuel Harrison Smith, 23 July 1805
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington July 23. 1805
                  
                  In consequence of the conversation I had the pleasure of holding with you at the time you Subscribed to the Institution for the education of youth in this City, I took the liberty of causing it to be understood that there was good reason to believe that you could not decline the appointment of a Trustee; and I considered it most fit to make this intimation to the Council from the Smallness of the body. Accordingly you was yesterday unanimously chosen a Trustee. Permit me to add that there is but one hope entertained by the citizens that you will accept the appointment. They all believe that the weight of your name will be highly important here as well as elsewhere. The board of Trustees meet the 1st. Monday of August when I have no doubt you will be chosen President of the board. This will not impose any unpleasant burthen, as all detailed duties can be easily assigned to a Vice President. Should you accept the appointment, it may be very useful to have your intimation to that effect, as it is probable that early measures will be taken to obtain distant contributions, wch. will be greatly aided by the Sanction of your name.
                  The following is a list of the board.
                  
                      Thomas Jefferson
                  
                      Gabriel Duvall
                  
                      John Taylor
                  
                      Robert Brent
                  
                      Wm. Cranch
                  
                      Nicholas King
                  
                      Thomas Munroe
                  
                      Wm. Brent
                  
                      John Dempsie
                  
                  
                      George Blagden
                  
                      James Barry
                  
                      Thomas Tingey
                  
                      Samuel H. Smith
                  With assurances of the Sincerest respect & esteem I am yo. ob. Servt.
                  
                     Sam. H. Smith 
                     
                  
               